                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 AT NASHVILLE


LESLIE SCOTT, TAL BECKER,                         Case No. 3:21-cv-00401
individually and on behalf of others
similarly situated,
                                                  Judge William L. Campbell, Jr.
               Plaintiffs,
                                                  Magistrate Judge Alistar Newbern
v.
RVSHARE LLC

               Defendant.


               DECLARATION OF THOMAS KLENOTIC IN SUPPORT OF
            DEFENDANT RVSHARE LLC’S MOTION TO STAY PROCEEDINGS
                    AND COMPEL INDIVIDUAL ARBITRATION

        Thomas Klenotic hereby declares under penalty of perjury, pursuant to 28 U.S.C. § 1746,

as follows:

       1.      I am over the age of eighteen and am competent to make this declaration.

       2.      I am the Vice President of Finance at RVshare LLC (“RVshare”) and have held this

position since April 2016. I submit this declaration in support of RVshare’s Motion to Stay

Proceedings and Compel Individual Arbitration.

       3.      In my role as RVshare’s Vice President of Finance, I oversee RVshare’s back-office

operations, including the finance, accounting, and human resources departments.

       4.      The facts set forth in this declaration are based on my personal knowledge as an

officer and Vice President of Finance at RVshare and on my review of business records and

documents kept in the ordinary course of RVshare’s business. All of the attachments to this

declaration are business records kept in the ordinary course of RVshare’s business.




     Case 3:21-cv-00401 Document 23 Filed 07/12/21 Page 1 of 6 PageID #: 131
       5.         RVshare operates a peer-to-peer recreational vehicle (“RV”) rental marketplace

that helps facilitate the renting of RVs between owners and renters.

       6.         RVshare’s website allows owners to list their RVs for rental use, and renters use

RVshare’s website to submit reservation requests directly to owners.

       7.         Renters cannot rent RVs through RVshare’s online platform without first agreeing

to RVshare’s Terms of Service.

       8.         The “Begin your booking” page on RVshare’s website contains the following

language: “By clicking ‘Agree & Continue’, you are agreeing to the RVshare Terms of Service.”

This language is directly adjacent to the yellow “AGREE & CONTINUE” button, and the phrase

“Terms of Service” is hyperlinked, appearing in blue, bolded font. RVshare’s Terms of Service

can be accessed by clicking on this hyperlink.

       9.         Renters must click on the “AGREE & CONTINUE” button indicating their

acceptance to RVshare’s Terms of Service in order to proceed in the RV booking process.

       10.        The screenshot attached hereto as Exhibit A is a true and accurate depiction of the

“Begin your booking” screen on RVshare.com.

       11.        To confirm and pay for their RV booking on RVshare.com, renters must again

confirm their agreement to RVshare’s Terms of Service.

       12.        The “Confirm & Pay” page on RVshare’s website contains the following language

immediately above a yellow button titled “Confirm & Pay”: “By clicking on ‘Confirm & Pay’,

you agree…to the RVshare Terms of Service.” The phrase “RVshare Terms of Service” is

hyperlinked, appearing in blue font. RVshare’s Terms of Service can be accessed by clicking on

this hyperlink.




    Case 3:21-cv-00401 Document 23 Filed 07/12/21 Page 2 of 6 PageID #: 132
       13.     Renters must click “Confirm & Pay” indicating their acceptance to RVshare’s

Terms of Service in order to complete the booking process.

       14.     The screenshot attached hereto as Exhibit B is a true and accurate depiction of the

“Confirm & Pay” screen on RVshare.com.

       15.     The screenshot attached hereto as Exhibit C is a true and accurate depiction of one

of RVshare’s records reflecting the date and time each Plaintiff accepted RVshare’s Terms of

Service, accepted their rental terms, and completed the booking process to rent RVs through

RVshare.com. The times reflected in Exhibit C are reported in UTC time.

       16.     Plaintiff Leslie Scott (“Scott”) rented an RV through RVshare for the period of June

17, 2020 to June 27, 2020. RVshare’s records indicate that Scott accepted RVshare’s Terms of

Service, accepted the RV rental terms, and completed the booking process on June 11, 2020. See

Ex. C. At that time, the booking screens and process were as described in the foregoing paragraphs

7-14 and as depicted in Exhibits A and B.

       17.     Attached hereto as Exhibit D is a true and accurate copy of the reservation details

for Scott’s booking, with personal identifying information redacted, and the RV rental terms she

accepted on June 11, 2020. The RV rental terms incorporated RVshare’s Terms of Service and

directed Scott to “read this RV Rental Agreement & Optional Insurance Terms (along with the

RVshare.com Terms of Service, the “Terms”) carefully before consummating the rental of the

RV.”

       18.     The billing address Scott provided in connection with her June 2020 RV rental

through RVshare.com was a Tennessee address.




    Case 3:21-cv-00401 Document 23 Filed 07/12/21 Page 3 of 6 PageID #: 133
       19.     The Terms of Service that Scott accepted in order to book a rental RV through

RVshare were the Terms of Service in effect as of June 9, 2020. A true and accurate copy of

RVshare’s June 9, 2020 Terms of Service is attached hereto as Exhibit E.

       20.     RVshare’s June 9, 2020 Terms of Service include an arbitration agreement and

class action waiver. See Exhibit E, § 23.

       21.     Plaintiff Tal Becker (“Becker”) rented an RV through RVshare for the period of

October 30, 2020 to November 1, 2020. RVshare’s records indicate that Becker accepted

RVshare’s Terms of Service, accepted the RV rental terms, and completed the booking process on

October 13, 2020. See Ex. C. At that time, the booking screens and process were as described in

the foregoing paragraphs 7-14 and as depicted in Exhibits A and B.

       22.     Attached hereto as Exhibit F is a true and accurate copy of the reservation details

for Becker’s booking, with personal identifying information redacted, and the RV rental terms she

accepted on October 13, 2020. The RV rental terms incorporated RVshare’s Terms of Service and

directed Becker to “read this RV Rental Agreement & Optional Insurance Terms (along with the

RVshare.com Terms of Service, the “Terms”) carefully before consummating the rental of the

RV.”

       23.     The billing address that Becker provided in connection with her October 2020 RV

rental through RVshare.com was a Florida address.

       24.     The Terms of Service that Becker accepted in order to book a rental RV through

RVshare were the Terms of Service in effect as of September 18, 2020. A true and accurate copy

of RVshare’s September 18, 2020 Terms of Service is attached hereto as Exhibit G.

       25.     RVshare’s September 18, 2020 Terms of Service include an arbitration agreement

and class action waiver. See Exhibit G, § 23.




    Case 3:21-cv-00401 Document 23 Filed 07/12/21 Page 4 of 6 PageID #: 134
  I declare under penalty of perjury that the foregoing is true and correct.

  Executed this 12th day of July, 2021

                                                ________________________
                                                Thomas Klenotic




Case 3:21-cv-00401 Document 23 Filed 07/12/21 Page 5 of 6 PageID #: 135
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


LESLIE SCOTT, TAL BECKER,                            Case No. 3:21-cv-00401
individually and on behalf of others
similarly situated,
                                                     Judge William L. Campbell, Jr.
                Plaintiffs,
                                                     Magistrate Judge Alistar Newbern___________
v.
RVSHARE LLC
                Defendant.

     CERTIFICATE OF SERVICE FOR DECLARATION OF THOMAS KLENOTIC

       I hereby certify that on the 12th day of July, 2021, a true and exact copy of the foregoing

Declaration of Thomas Klenotic was electronically filed with the Clerk’s office using the CM/ECF

system, which sent a notification to all parties registered with the Court’s electronic filing system,

including the following:

       James C. Bradshaw III
       Wyatt, Tarrant & Combs, LLP
       333 Commerce St., Suite 1050
       Nashville, TN 37201
       (615) 244-0020
       jbradshaw@wyattfirm.com

       Cam F. Justice
       Adam D. Breit
       Justice Law
       8551 W. Sunrise Blvd., Suite 300
       Plantation, FL 33322
       (954) 515-5656
       justicepleadings@justiceinjurylawyer.com
       abreit@justiceinjurylawyer.com

       Counsel for Plaintiffs

                                                              /s/ Michael G. Abelow
                                                              Michael G. Abelow (No. 26710)




     Case 3:21-cv-00401 Document 23 Filed 07/12/21 Page 6 of 6 PageID #: 136
